JOANOS, Judge.
Dr. Thomas Yancey appeals his sentence for performing an abortion in an unlawful place, a second degree misdemeanor, and asserts that the trial judge erred by not conducting assessment hearings on figures of costs and restitution.
We find that the trial judge did not err with regard to the restitution and costs assessments. However, we find that a sentence of five years probation and 90 days in jail is beyond the statutory maximum for a second degree misdemeanor, and therefore remand for resentencing on this conviction as prescribed by law. .
The convictions are AFFIRMED but the case is REMANDED for resentencing as to the second degree felony of performing an abortion in an unlawful place.
SMITH and BARFIELD, JJ., concur.